EXHIBIT 10.1

Execution Copy


PIGGY-BACK REGISTRATION RIGHTS AGREEMENT

        This Piggy-Back Registration Rights Agreement (this “Agreement”), dated
as of April 17, 2008, is by and among HealthTronics, Inc., a Georgia corporation
(the “Company”), and Robert A. Yonke, Christopher J. Ringel and Kevin Bentley
(collectively, the “Holders”).


RECITALS

        On the date hereof, the Company has issued to the Holders shares of
common stock, no par value (“Common Stock”), of the Company pursuant to the
terms of that certain Stock Purchase Agreement, dated as of the date hereof, by
and among the Company, Litho Management, Inc., a Texas corporation, Advanced
Medical Partners, Inc., a Delaware corporation, the Holders, Kenneth Perego II,
M.D., Monica Goss, Osiris Villanueva, and William Payne (the
“PurchaseAgreement”).

        The parties to this Agreement deem it in their best interests to set
forth certain rights of the Holders.

        NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises set forth in this Agreement, the parties to this Agreement agree
as follows:


1.        REGISTRATION RIGHTS.

        1.1        Definitions. Terms defined in the Purchase Agreement and not
otherwise defined in this Agreement are used in this Agreement with the same
meaning as defined in the Purchase Agreement. As used in this Agreement, the
following terms shall have the meanings set forth below:

        “Holder” is defined in the Preamble and includes any assignee of record
of any Registrable Securities to whom the rights under this Agreement have been
duly assigned in accordance with this Agreement.

        “Registrable Securities” means (a) all the shares of Common Stock issued
on the date hereof pursuant to the terms of the Purchase Agreement and (b) any
shares of Common Stock issued as a dividend or other distribution with respect
to, or in exchange for or in replacement of, all such shares of Common Stock
described in clause (a) above; excluding, in all cases, (i) any securities sold
by a person or entity in a transaction in which rights under this Section 1 are
not assigned in accordance with this Agreement, (ii) any securities sold in a
registered public offering under the Securities Act or sold pursuant to Rule 144
or other exemption promulgated under the Securities Act, (iii) any securities
that the Company has offered to include in a registration statement filed by the
Company and the Holder of such securities has declined such offer, or (iv) any
securities eligible to be sold under Rule 144 of the Securities Act.

1



--------------------------------------------------------------------------------

Execution Copy

        The terms “Register,” “Registration,” and “Registered” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and the declaration or ordering of
effectiveness of such registration statement.

        “Registration Expenses” means all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification, and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
and expenses of any regular or special audits incident to or required by any
such registration, but shall not include underwriting discounts, selling
commissions, and stock transfer taxes applicable to the sale of Registrable
Securities and fees and disbursements of counsel to the Holders.

        “SEC” means the Securities and Exchange Commission.

        “Securities Act” means the Securities Act of 1933, as amended.

        1.2        Piggyback Registrations. If the Company files a registration
statement at any time within 180 days after the date hereof to register any of
its securities under the Securities Act (other than a registration statement on
Form S-4 or S-8 or a registration solely in connection with an employee benefit
or stock ownership plan or a business combination) and the registration form to
be used may be used for the registration of Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice to all Holders of
Registrable Securities of its intention to effect such a registration (each, a
“Piggyback Notice”). Subject to Sections 1.2(a) and 1.2(b) below, the Company
shall include in such registration all shares of Registrable Securities that
Holders request the Company to include in such registration by written notice
given to the Company within ten (10) days after the date the Piggyback Notice
was given.

          (a)         Priority on Primary Registrations. If a Piggyback
Registration relates to an underwritten public offering of equity securities by
the Company and the managing underwriters advise the Company that in their
opinion marketing factors require a limitation of the number of securities to be
included in such registration, the Company shall include in such registration
(i) first, the securities proposed to be sold by the Company, (ii) second, the
Registrable Securities requested to be included in such registration, pro rata
among the Holders on the basis of the number of shares of Registrable Securities
requested to be included by each such Holder, and (iii) third, other securities
requested to be included in such registration.


          (b)       Priority on Secondary Registrations. If a Piggyback
Registration relates to an underwritten public offering of equity securities by
holders of the Company’s securities and the managing underwriters advise the
Company that in their opinion marketing factors require a limitation of the
number of securities to be included in such registration, the Company shall
include in such registration (i) first, the securities requested to be included
in such registration by the holders requesting such registration, (ii) second,
the Registrable Securities requested to be included in such registration, pro
rata among the Holders on the basis of the number of shares of Registrable
Securities requested to be included in such registration by each such Holder,
and (iii) third, other securities requested to be included in such registration.


2



--------------------------------------------------------------------------------

Execution Copy

        1.3        Registration Procedures. Whenever required to effect the
registration of any Registrable Securities, the Company shall:

          (a)        Furnish to the Holders such number of copies of a
prospectus, including a preliminary prospectus, and each amendment and
supplement to any such prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by them that
are included in such registration.


          (b)        Notify each Holder of Registrable Securities covered by
such registration statement, at any time when a prospectus relating to such
registration statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated in such
prospectus or necessary to make the statements in such prospectus not misleading
in the light of the circumstances then existing.


        1.4        Expenses of Registration. All Registration Expenses incurred
in connection with any registration, qualification, or compliance pursuant to
Section 1.2 of this Agreement shall be borne by the Company. All underwriting
discounts, selling commissions, and stock transfer taxes relating to securities
so registered shall be borne by the Holders of such securities pro rata on the
basis of the number of shares of securities so registered on their behalf, as
shall any other expenses in connection with the registration required to be
borne by the Holders of such securities (including fees and disbursements of
counsel to the Holders).

        1.5        Indemnification. If any Registrable Securities are included
in a registration statement under Section 1.2:

          (a)       By the Company. To the extent permitted by law, the Company
shall indemnify and hold harmless each Holder, any underwriter (as defined in
the Securities Act) for a Holder, and each person, if any, who controls a Holder
or underwriter within the meaning of the Securities Act or the Securities
Exchange Act of 1934 (as amended, the “Exchange Act”), against any losses,
claims, damages, or liabilities (joint or several) to which they may become
subject under the Securities Act, the Exchange Act, or other federal or state
securities law, insofar as such losses, claims, damages, or liabilities (or
actions in respect of such losses, claims, damages, or liabilities) arise out of
or are based upon any of the following statements, omissions, or violations
(collectively, “Violations” and, individually, a “Violation”):


          (i)        any untrue statement or alleged untrue statement of a
material fact contained in such registration statement, including any
preliminary prospectus or final prospectus contained in such registration
statement or any amendments or supplements to such registration statement; or


3



--------------------------------------------------------------------------------

Execution Copy

          (ii)        the omission or alleged omission to state in any such
registration statement a material fact required to be stated in such
registration statement or necessary to make the statements in such registration
statement not misleading;


provided that the indemnity agreement contained in this Section 1.5(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability,
or action if such settlement is effected without the prior written consent of
the Company, nor shall the Company be liable in any such case for any such loss,
claim, damage, liability, or action to the extent (and only to the extent) that
it arises out of or is based upon a Violation that occurs in reliance upon and
in conformity with written information furnished expressly for use in connection
with such registration by such Holder, underwriter, or controlling person of
such Holder.

          (b)       By Selling Holders. To the extent permitted by law, each
selling Holder shall indemnify and hold harmless the Company, each of its
directors and officers, each person or entity, if any, who controls the Company
within the meaning of the Securities Act, any underwriter, and any other Holder
selling securities under such registration statement and any person or entity
who controls such Holder within the meaning of the Securities Act or the
Exchange Act, against any losses, claims, damages, or liabilities (joint or
several) to which the Company or any such director, officer, controlling person,
underwriter, or other such Holder, or controlling person of such other Holder
may become subject under the Securities Act, the Exchange Act, or other federal
or state securities law, insofar as such losses, claims, damages, or liabilities
(or actions in respect to such losses, claims, damages, or liabilities) arise
out of or are based upon any Violation, in each case to the extent (and only to
the extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by such selling Holder expressly for use in
connection with such registration; provided that the indemnity agreement
contained in this Section 1.5(b) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability, or action if such settlement is
effected without the prior written consent of such selling Holder, which consent
shall not be unreasonably withheld, nor shall the total amounts payable in
indemnity by a Holder under this Section 1.5(b) in respect of any Violation
exceed the net proceeds received by such Holder in the registered offering out
of which such Violation arises.


          (c)       Notice. Promptly after receipt by an indemnified party under
this Section 1.5 of notice of the commencement of any action (including any
governmental action), such indemnified party shall, if a claim in respect of
such action is to be made against any indemnifying party under this Section 1.5,
deliver to the indemnifying party a written notice of the commencement of such
action and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume the defense of such action with
counsel mutually satisfactory to the parties (including the indemnified party);
provided that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to conflict of interests between
such indemnified party and any other party represented by such counsel in such
proceeding. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action, if prejudicial
to the indemnifying party’s ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
1.5 to the extent of any injury caused thereby, but the omission so to deliver
written notice to the indemnifying party shall not relieve the indemnifying
party of any liability that it may have to any indemnified party otherwise than
under this Section 1.5.


4



--------------------------------------------------------------------------------

Execution Copy

          (d)       Defect Eliminated in Final Prospectus. The foregoing
indemnity agreements of the Company and the Holders are subject to the condition
that, insofar as they relate to any Violation made in a preliminary prospectus
but eliminated or remedied in the amended prospectus on file with the SEC at the
time the registration statement in question becomes effective or the amended
prospectus filed with the SEC pursuant to SEC Rule 424(b) (the “Final
Prospectus”), such indemnity agreement shall not inure to the benefit of any
person or entity if a copy of the Final Prospectus was furnished to the
indemnified party and was not furnished to the person or entity asserting the
loss, liability, claim, or damage at or prior to the time such action is
required by the Securities Act.


          (e)       Contribution. If for any reason the indemnity provided for
in this Section 1.5 is unavailable to an indemnified party, then the
indemnifying party will contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect not only the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other but also the relative fault of the indemnifying party and the
indemnified party as well as any other relevant equitable considerations. The
relative fault of such indemnifying party and indemnified parties will be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such indemnifying party or indemnified parties; and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above will be deemed to include, subject to Section 1.5(c), any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding.


          (f)       Survival. The obligations of the Company and the Holders
under this Section 1.5 shall survive the completion of any offering of
Registrable Securities in a registration statement and shall survive the
termination of this Agreement.



2.        ASSIGNMENT AND AMENDMENT.

        2.1        Assignment of Registration Rights. Notwithstanding anything
in this Agreement to the contrary, the registration rights of a Holder under
Section 1 of this Agreement shall not be assigned without the prior written
consent of the Company.

5



--------------------------------------------------------------------------------

Execution Copy

        2.2        Amendment of Rights. Any provision of this Agreement may be
amended and the observance of such provision may be waived only with the prior
written consent of the Company and the Holders (and/or any of their permitted
successors or assigns) holding a majority of the Registrable Securities. Any
amendment or waiver effected in accordance with this Section 2.2 shall be
binding upon each Holder, each permitted successor or assignee of such Holder
and the Company.


3.        GENERAL PROVISIONS.

        3.1        Successors and Assigns. Except as otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties to
this Agreement.

        3.2        Third Parties. Nothing in this Agreement, express or implied,
is intended to confer upon any person or entity, other than the parties to this
Agreement and their respective successors and assigns, any rights, remedies,
obligations, or liabilities under or by reason of this Agreement except as
expressly provided in this Agreement.

        3.3        Governing Law. This Agreement shall be governed by and
construed exclusively in accordance with the internal laws of the State of
Texas, excluding principles of conflicts of laws.

        3.4        Counterparts. This Agreement may be executed in two or more
counterparts (including, without limitation, facsimile counterparts), each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.

        3.5        Headings. The headings and captions used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs, exhibits, and schedules shall, unless otherwise provided, refer to
sections and paragraphs of this Agreement and exhibits and schedules attached to
this Agreement, all of which exhibits and schedules are incorporated in this
Agreement by this reference.

        3.6        Costs and Attorneys’ Fees. If any action, suit, or other
proceeding is instituted concerning or arising out of this Agreement or any
transaction contemplated under this Agreement, the prevailing party shall
recover all of such party’s costs and reasonable attorneys’ fees incurred in
each such action, suit, or other proceeding, including any and all appeals or
petitions from any such action, suit, or other proceeding.

        3.7        Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, then such provision(s) shall be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.

        3.8        Entire Agreement. This Agreement, together with all exhibits
and schedules to this Agreement, constitutes the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement and supersedes any and all prior negotiations, correspondence,
agreements, understandings, duties, or obligations between the parties with
respect to the subject matter of this Agreement.

6



--------------------------------------------------------------------------------

Execution Copy

        3.9        Delays or Omissions. No delay or omission to exercise any
right, power, or remedy accruing to any Holder upon any breach or default of the
Company under this Agreement shall impair any such right, power, or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence in any such breach or default, or of or in any
similar breach or default occurring after such breach or default; nor shall any
waiver of any single breach or default be deemed a waiver of any other breach or
default occurring before or after such breach or default. Any waiver, permit,
consent, or approval of any kind or character on the part of any Holder of any
breach or default under this Agreement or any waiver on the part of any Holder
of any provisions or conditions of this Agreement must be made in writing and
shall be effective only to the extent specifically set forth in such writing.
All remedies, either under this Agreement or by law or otherwise afforded to any
Holder, shall be cumulative and not alternative.

        3.10        Participation in Underwritten Registrations. The Holders may
not participate in any underwritten registration unless such Holders (a) agree
to sell such Holder’s securities on the basis provided in any underwriting
arrangements approved by the Holders, and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

        3.11         Notices. All notices hereunder shall be in accordance with
Section 9.1 of the Purchase Agreement.

[Signature Page Follows]

7



--------------------------------------------------------------------------------

Execution Copy


SIGNATURE PAGE TO
PIGGY-BACK REGISTRATION RIGHTS AGREEMENT

        IN WITNESS WHEREOF, the parties to this Agreement have executed this
Agreement as of the date first written above.

       

HEALTHTRONICS, INC.


      By:   /s/ Ross A. Goolsby          

--------------------------------------------------------------------------------

           
 

Ross A. Goolsby

Senior Vice President and Chief Financial Officer

        /s/ Robert A. Yonke          

--------------------------------------------------------------------------------

           
 

Robert A. Yonke

          /s/ Christopher J. Ringel          

--------------------------------------------------------------------------------

           
 

Christopher J. Ringel

          /s/ Kevin Bentley          

--------------------------------------------------------------------------------

           
 

Kevin Bentley

 







--------------------------------------------------------------------------------